Holt, J.,
dissenting.
These Norfolk ordinances are excellent examples of the valid legislative exercise of police power. Both have been violated.
Section 159 of our Constitution declares that “the exercise of the police, power of the State shall never be abridged.” It is an indicium of sovereignty and rests upon no Constitutional grant of power. Richmond v. Virginia Ry., etc., Co., 141 Va. 69, 126 S. E. 353.
In Barbier v. Connolly, 113 U. S. 27, 31, 5 S. Ct. 357, 359, 28 L. Ed. 923, the court, dealing with the Fourteenth Amendment, said:
“But neither the amendment, broad and comprehensive as it is, nor any other amendment, was designed to interfere with the power of the State, sometimes termed its police power, to prescribe regulations to promote the health, peace, morals, education and good order of the people, and to legislate so as to increase the industries of the State, develop its resources and add to its wealth and prosperity.”
It is true that to outlaw barbed wire fences may entail larger losses upon those who have enclosed larger lots with *8these fences, deemed dangerous. But, as was said in Miller v. Schoene, 276 U. S. 272, 48 S. Ct. 246, 72 L. Ed. 568,
“ * * # where the public interest is involved preferment of that interest over the property interest of the individual, to the extent even of its destruction, is one of the distinguishing characteristics of every exercise of the police power which affects property.”
The size of the lot is no measure of .police power. That power, like rain, falls upon the just and the unjust.
In West Bros. Brick Co. v. Alexandria, 169 Va. 271, 282, 192 S. E. 881, 885, so far as the record shows but one clay pit was involved.
In Zahn v. Board of Public Works, 274 U. S. 325, 47 S. Ct. 594, 71 L. Ed. 1074, the court said:
“The most that can be said is that whether that determination was an unreasonable, arbitrary, or unequal exercise of power is fairly debatable. In such circumstances, the settled rule of the court is that it will not substitute its judgment fo.r that of the legislative body charged with the primary duty and responsibility of determining 'the question.”
This case is cited with approval in Martin v. Danville, 148 Va. 247, 138 S. E. 629, and again approved in West Bros. Brick Co. v. Alexandria, supra, and cited also with approval in Mumpower v. Housing Authority, 176 Va. 426, 11 S. E. (2d) 732.
It is a gross understatement to say that the desirability of barbed wire fences in a city the size of Norfolk is debatable.
“Courts are bound to respect the acts of local legislative bodies as to what is reasonable legislation for the public welfare. This is upon the theory that the city council is in. better position to" understand and note the needs of the community than a reviewing court. It frequently happens that there are well grounded arguments on both sides, but a court will not inject its view except where it clearly appears that there has been an unmistakable infringement of the rights of private property or its use.” Miamisburg v. Clayman (Ohio App.), 37 N. E. (2d) 94, citing half a page of authorities, State and Federal.
*9Large discretion is invested in the Legislature to determine what is public interest, and every possible presumption is to be indulged in favor of the validity of the statute. And it may enlarge the category of public nuisances. Bowman v. Virginia State Entomologist, 128 Va. 351, 105 S. E. 141, 12 A. L. R. 1121.
There can be no inclusive definition of police power, which springs from the inexhaustible source of new legislation. Whatever is within its ambit, and in response to the needs of progressive civilization, convenience and prosperity of the people at large, is not only permissible but it is to be desired.
That this wire may be the subject of police regulations is elsewhere recognized. Stisser v. New York Cent., etc., R. Co., 32 App. Div. 98, 52 N. Y. S. 861, 862.
That it is a proper subject for police regulation further appears in Section 3538 of Michie’s "Code.
Wire fences long antedated barbed wire fences. Among characteristic uses to which the latter are now put is to stop a charging enemy or to hold in confinement prisoners of war. New would hold that barbed wire fences add to the comfort of the citizens of Norfolk or to safety which an ordinary wire fence cannot provide. As its name would indicate, it is a barbarous device, intended to hurt or injure any person, animal or thing which chances to brush against it.
It was to forestall the happening of accidents like that in judgment that the ordinance in review was passed.' It would be inhuman to hold that a five-year-old child can be guilty of negligence.
Plaintiff’s declaration charges that the defendant negligently and unlawfully maintained this barbed wire fence and supports this charge by evidence not in dispute. The defendant in her petition for a writ of error does not contend' that the ordinances relied upon are invalid. Her claim is. that they have no application.
Plaintiff in her reply brief here said:
*10“There can be no question that the evidence supports the finding by the jury that the barbed wire fence here was a violation of section 94 of the City Code which provides ‘No barbed wire shall be used for enclosing any lot ■ or lots within the City of Norfolk.’ ”
And it is on this issue that this case turns. The judgment itself is a modest one.
Such doubt as may linger as to the law should be dispelled by an examination of the comprehensive opinion of Chief Justice Campbell in Mumpower v. Housing Authority, supra, and the authorities there cited.
These cases and the authorities upon which they rely also are important: West Bros. Brick Co. v. Alexandria, supra, and Gorieb v. Fox, 145 Va. 554, 134 S. E. 914.
' It is not contended that the ordinance itself is void, and since it is valid, it should, for reasons indicated, be applied.
Cases which deal with the turntable doctrine have no application.
In Walker v. Potomac, etc., R. Co., 105 Va. 226, 53 S. E. 113, 115 Am. St. Rep. 871, 4 L. R. A., N. S., 80, a turntable case, Judge Buchanan concludes his opinion by citing in part from what he characterizes a very able opinion by Judge Denman in Dobbins v. Missouri, etc., Ry. Co., 91 Tex. 60, 41 S. W. 62, 66 Am. St. Rep. 856, 38 L. R. A. 573, in which attention is pointedly' directed to the police power of lawmaking bodies:
“As a police measure the law-making power may, and doubtless should, without unduly interfering with or burdening private ownership of land, compel the inclosure of pools, etc., situated on private property in such close proximity to thickly settled places as to be unusually attractive and dangerous, and impose criminal or civil liability, or both, for failure to comply with the requirements of such law. When such a duty is imposed the courts may properly enforce it or allow damages for its breach, but not before.”
And that view is approved in Restatement of the Law of Torts, section 367:
*11“A possessor of land who so maintains a part thereof that he knows or should know that others will reasonably believe it to be .a- public highway, is subject to liability for bodily harm caused by them while using such part as a highway, by his failure to exercise reasonable care to maintain it in a reasonably safe condition for travel.
“a. One whom a possessor of land intentionally or negligently misleads into believing that part of his land is a public highway, is entitled to expect that the possessor will afford him a security similar to that which he would be entitled to expect were the land actually a highway.”
City Code, section 94, declares that “No barbed wire shall be used for enclosing any lot or lots within the city of Norfolk.” We are dealing with a city lot enclosed by a barbed wire fence, and that is that. But this is not all.
City Code, section 1215, declares that “No barbed wire fence shall be used along any public thoroughfare within the City.”
•In order to ascertain whether or not a passageway is a thoroughfare it is not necessary for one to examine the records in the city hall. It is now labeled by its owner “Baecher Road.” She thought it was a road and said so and that sign would convey to a wayfarer just the information that “Rugby Road” in Charlottesville or “Roseneath Road” in Richmond would convey.
John J. Baecher, a witness for the defendant and her son, was asked: “And anybody going down there would naturally suppose it was a street?” He answered: “Yes.”
Mrs. Annie C. McFarland, a witness for the plaintiff, said that “you could not tell it from a street,” and Daniel C. McFarland said “it is used as a street.” And this little five-year-old child went upon it as it would have gone upon any other road.
Both of these code sections have been violated. The defendant’s lot was enclosed by a barbed wire fence and a barbed wire fence followed a road which had every appearance of being a public thoroughfare.
*12The validity of these ordinances is not questioned; it is their application which is challenged.
This matter was submitted to the jury, which was told “if the jury further believes from the evidence that violation of this ordinance by the defendant proximately caused or contributed to the injury of Dana McFarland, then their verdict must be for the plaintiff, Dana McFarland.” The jury and the judge each were of the opinion that causal connection had been established and are justified by the record.
On each issue we have a jury’s verdict approved by a trial judge, and that, as Mr. Justice Browning recently had occasion to observe, places one in the highest position known to the law. Plainly this five-year-old child cannot be charged as a trespasser.
As I have already had occasion to point out, no turntable case in Virginia deals with injuries brought about by the violation of a valid police ordinance. They deal with attractive nuisances and not ordinances.
The substance of the situation in the instant case may, in this wise, be summarized:
When statutes, under the police power of the State, are designed to promote the safety and convenience of the people, and particularly to prevent a certain type of accident, and are ignored by one to whom they apply, if such an accident then happens due to his disregard of these statutory mandates, we have a simple case of cause and effect. Or, in legal parlance, we meet again our old friend causal connection.